Citation Nr: 0031095	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a disability manifested 
by deteriorating vision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 1971 to January 
1973 and from December 1976 to September 1992.

By way of history, in a rating decision dated in January 
1994, the RO established service connection for bilateral 
chondromalacia, each knee evaluated as zero percent 
disabling; infertility secondary to azoospermia, evaluated as 
zero percent disabling; cervical strain, evaluated as 10 
percent disabling; and a skin condition diagnosed as 
urticaria, evaluated as 10 percent disabling.  Each grant was 
made effective October 1, 1992, the day following the 
veteran's discharge from service.  Also, the veteran was 
awarded special monthly compensation benefits based on his 
infertility.  In the January 1994 rating decision, the RO 
denied service connection for deteriorating eyesight, a rib 
condition (costochondritis), colitis with subsequent 
diverticulosis and an acute bleed, residuals of bronchitis 
and left carpal tunnel syndrome.  The veteran perfected an 
appeal with respect to each of the service connection 
denials.

Since that time, the veteran has withdrawn his appeals based 
on a claimed rib condition (costochondritis), an undiagnosed 
intestinal disorder and bronchitis.  See 38 C.F.R. § 20.204 
(2000).  Furthermore, in a rating decision dated in 
February 2000, the RO established service connection for left 
carpal tunnel syndrome and assigned a 10 percent evaluation, 
effective October 1, 1992, and, established service 
connection for diverticulosis, evaluated as zero percent 
disabling, effective October 1, 1992.  That rating decision 
represented a full grant of the benefits sought, i.e. service 
connection.  As the veteran did not express disagreement with 
the "down-stream" issue of the effective dates or the 
disability evaluations assigned to the RO's grants of service 
connection, such matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The Board continues to note that the veteran timely expressed 
disagreement with the initial zero percent ratings assigned 
to his bilateral chondromalacia, arguing that a 10 percent 
rating was warranted.  In a rating decision dated in February 
1995, the RO amended the veteran's disability rating to 
reflect assignment of a 10 percent evaluation for right knee 
chondromalacia, effective back to October 1, 1992.  Given the 
veteran's "clearly expressed intent to limit the appeal" to 
entitlement to a 10 percent disability rating for right knee 
chondromalacia, that matter is no longer in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a rating decision dated in November 1996, the RO denied 
service connection for sprains of the right hand and left 
thumb.  The veteran did not timely express disagreement with 
that decision.  In correspondence received in August 1998, 
the veteran indicated that his left thumb sprain was 
intertwined with his left wrist carpal tunnel syndrome and 
that his right wrist sprain residuals were intertwined with 
his right wrist carpal tunnel syndrome, and that he was 
claiming entitlement to service connection for right wrist 
carpal tunnel syndrome.  In a rating decision dated in 
January 1999, the RO established service connection for 
carpal tunnel syndrome of the right hand/wrist and assigned a 
10 percent evaluation, effective August 11, 1998.  As the 
veteran did not express disagreement with the "down-stream" 
issue of the effective date or the disability evaluation 
assigned to the RO's grant of service connection, that matter 
is not before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

In a rating decision dated in February 1997, the RO 
established service connection for an undiagnosed illness 
manifested by a respiratory impairment and assigned a 10 
percent evaluation.  That grant was made effective 
November 2, 1994, the effective date of 38 38 U.S.C.A. § 1117 
(West Supp. 2000); and C.F.R. § 3.317, the statute and 
regulation under which service connection for an undiagnosed 
illness was granted.  The statement of the case issued in 
February 1997 cited the decision of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Holland v. Brown, 9 Vet. App. 
324 (1996) and advised the veteran that "If the evaluation 
and effective date assigned in this rating decision on issue 
of service connection for an undiagnosed respiratory 
impairment are satisfactory, please complete the attached 
claimant response letter.  Please respond within 30 days."  
That statement of the case included recitation of laws and 
regulations pertinent to the evaluation of respiratory 
illnesses.  The veteran did not respond.

In April 1998, the RO advised the veteran that the Court of 
Appeals for the Federal Circuit (Federal Circuit) had issued 
a decision that changed the procedures mandated in Holland, 
and that thus, if the veteran wished to disagree with the 
effective date or evaluation of his respiratory award he must 
submit a notice of disagreement within one year of the April 
22, 1998 letter.  In correspondence received in June 1998, 
the veteran cited recent pulmonary testing and a physician's 
observation of shortness of breath without "real problems."  
He further indicated the "Holland v. Brown issue...is on open 
status...."  He made no specific argument pertinent to the 
effective date or the percentage rating assigned.  The RO 
accepted such as a notice of disagreement and, on 
February 8, 2000, issued a statement of the case pertinent to 
the effective date assigned.

The RO listed both the effective date and rating issues in 
that statement of the case and advised the veteran of the 
need to file a substantive appeal.  The RO then ordered a VA 
examination pertinent to those issues and included such in a 
supplemental statement of the case issued in July 2000.  The 
veteran did not file a timely formal substantive appeal or 
otherwise include the effective date or percentage rating 
matters in any correspondence received thereafter.  Nor has 
his representative included such in any correspondence or 
documentation, to include the VA Form 646 received in 
September 2000.  Those matters are not certified for appeal.

The Board has considered the above and notes that the only 
content requirement in a notice of disagreement is that such 
express disagreement.  See Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000); see also Moore v. West, 
13 Vet. App. 69 (1999) (defines a valid notice of 
disagreement).  However, the Federal Circuit has held that 
the substantive appeal "should set out specific arguments 
relating to errors of fact or law", see Ledford v. West, 136 
F.3d 776, 780 (Fed. Cir. 1998), and that the "statutory and 
regulatory regime that Congress created to protect veterans" 
allows a claimant to file a "vague NOD" and at a later time 
"cut the rough stone of his NOD to reveal the . . . radix of 
his issue that lay within," see Collaro v. West, 136 F.3d 
1304, 1308-09 (Fed. Cir. 1998).  See also Buckley v. West, 12 
Vet. App. 76 (1998) (Court's reconciliation of the Federal 
Circuit's decisions).  A timely substantive appeal is 
jurisdictional in nature.  38 U.S.C.A. § 7105(d)(3); Jarvis 
v. West, 12 Vet. App. 559 (1999); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Here, the veteran did not specify the basis 
of disagreement and did not file a timely formal appeal 
subsequent to issuance of the statement of the case.  See 
38 C.F.R. § 20.302 (2000).  Thus, the matters of the 
effective date and percentage rating assigned to his 
undiagnosed respiratory disability are not in appellate 
status.  The Board's conclusion does not prejudice the 
veteran inasmuch as he was never lead to believe by the RO 
that these issues were perfected for appellate consideration 
and they were not certified as being in appellate status.  
Compare VAOPGCPREC 9-99 (1999).


REMAND

As noted above, the veteran timely appealed the initial 
assignment of a zero percent rating for bilateral knee 
chondromalacia.  Although the RO resolved the matter 
pertinent to the right knee, the RO did not resolve the left 
knee matter and has not yet issued a statement of the case in 
response to the veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See VAOPGCPREC 16-92 (July 24, 1992).

The Board further notes that the veteran seeks service 
connection for his vision impairment.  The provisions of 38 
C.F.R. § 3.303(c) (2000) exclude congenital defects, such as 
refractive error, from consideration for service connection:  
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The veteran has, however, argued that service aggravated his 
vision problems.  He has also argued that his service-
connected skin rash, urticaria, has aggravated his vision 
impairment.

In VAOPGCPREC 82-90 (1990) (originally issued as VA Gen. 
Couns. Prec. 1-85 (Mar. 5, 1985)), VA's General Counsel 
advised that when a disease is of a congenital nature, VA 
adjudicators are justified in finding that such disease pre-
existed service, but that in cases where the disease is first 
manifest in service, guidance from medical authorities may be 
necessary regarding the actual time of inception.  Typically 
in these cases, entitlement to service connection should turn 
on the question of whether manifestations of the disease in 
service constituted "aggravation" of the condition.  See 
38 C.F.R. § 3.306(a) (2000).  Also, the law provides that 
service connection may be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 39, 448, 449 (1995).  

In connection with his appeal the presented for a VA eye 
examination in November 1998.  The diagnoses were myopic 
refractive error, an old corneal scar secondary to a 
childhood injury, and contact dermatitis syndrome of the 
right upper eyelid.  That examiner does not appear to have 
access to the veteran's complete claims file and did not 
offer any opinion/discussion as to the etiology of current 
eye problems, to include the questions of in-service 
aggravation, or aggravation by reason of service-connected 
disability.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending veterans' claims.  
The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  The law specifically provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000 (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  Such is the case herein.  As pointed out by the 
veteran's representative, the opinion obtained in this case 
is insufficient and further development is necessary to 
ensure the duty to assist has been met.

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether a 
compensable evaluation is warranted for 
service-connected left knee 
chondromalacia, with consideration of the 
Court's decision in Fenderson v. West, 
12 Vet. App. 119 (1999), pertinent to 
staged ratings.  See also Meeks v West, 
12 Vet. App. 352 (1999).  The veteran 
should be advised of the time period in 
which to perfect his appeal.

2.  The RO should contact the veteran and 
request him to identify relevant pre-
service and post-service treatment for 
vision impairment and medical evidence 
relevant to the severity and 
manifestations of his service-connected 
skin disorder, and to provide the 
necessary release for any records not 
already associated with the claims file.  
The RO should then obtain identified 
records, to the extent possible, 
notifying the veteran if records are 
unavailable and providing him time to 
respond.  The RO should ensure that all 
relevant VA records are associated with 
the claims file.  

3.  Thereafter the RO should schedule the 
veteran for an appropriate examination.  
The claims folder and a separate copy of 
this remand MUST be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to note consideration of the claims file 
and to comment on the likelihood that the 
veteran's vision impairment was increased 
in progression beyond its normal degree 
during active service, and/or the 
likelihood that the veteran's service-
connected urticaria aggravates his vision 
impairment, and if so, to what degree.  
The examiner is requested to provide a 
rationale for any conclusions reached.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).


5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 10 -


